Citation Nr: 1507787	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  10-44 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than March 25, 2010 for dependency and indemnity compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to July 1965, including service in the Republic of Vietnam.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which granted DIC benefits and assigned an effective date of March 25, 2010.  In April 2012, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.

The Board denied the appellant's claim in a March 2014 decision.  Thereafter, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a November 2014 Joint Motion for Remand (JMR), the Secretary of VA and the appellant (the parties) moved the Court to vacate the March 2014 decision as to that issue.  The Court granted the JMR in a November 2014 Order.  The issue returns to the Board for further consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In the November 2014 JMR, the parties noted that the Court has held that an application for survivor's benefits with the Social Security Administration (SSA) also constitutes a claim for DIC benefits with VA.  See Van Valkenburg v. Shinseki, 23 Vet.App. 113, 118-21 (2009).

In December 2014, the Veteran's representative submitted a letter from SSA to the appellant dated November 9, 2004, wherein SSA informed her that it approved her application for widow's benefits, effective as of January 2005.  The record does not show the date on which the appellant applied to the SSA for survivor's benefits-although it clearly was sometime between October 25, 2004, the date of the Veteran's death, and November 9, 2004, the date on which SSA responded to the appellant's claim.

In accordance with the JMR, remand is required for VA to contact SSA and attempt to ascertain the date on which the appellant submitted her application for survivor benefits to SSA.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request that they inform VA of the date on which the appellant submitted her application for survivor benefits to SSA.

The evidence of record indicates that the application would be dated no earlier than October 25, 2004, and no later than November 9, 2004.

2.  Then readjudicate the appeal.  If the claim remains denied, issue a supplemental statement of the case to the appellant and her representative and provide an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

